     Case 2:21-cv-00640-MCE-DMC Document 118 Filed 09/10/21 Page 1 of 4


 1   LEGAL SERVICES OF NORTHERN CALIFORNIA
     CORY TURNER, SBN # 285235
 2   E-mail: cturner@lsnc.net
     541 Normal Avenue
 3   Chico, CA 95928
     Telephone: (530) 345-9491
 4   Fax: (530) 345-6913

 5   SARAH J. STEINHEIMER, SBN # 267552
     E-mail: ssteinheimer@lsnc.net
 6   STEPHEN E. GOLDBERG, SBN # 173499
     E-mail: sgoldberg@lsnc.net
 7   517 12th Street
     Sacramento, CA 95928
 8   Telephone: (916) 551-2150
     Fax: (916) 551-2195
 9
     Attorneys for Plaintiffs
10   Additional counsel continued on next page

11   Roger A. Colvin, Esq. (68773)
     Vincent C. Ewing, Esq. (177708)
12   Eric G. Salbert, Esq. (276073)
     ALVAREZ-GLASMAN & COLVIN
13   Attorneys at Law
     13181 Crossroads Parkway North, Suite 400
14   City of Industry, CA 91746
     (562) 699-5500 · Facsimile (562) 692-2244
15   vewing@agclawfirm.com; rcolvin@agclawfirm.com
     esalbert@agclawfirm.com;
16
     Attorneys for Defendants
17

18                               UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
19                                   SACRAMENTO DIVISION

20
21    BOBBY WARREN; ANDY LAMBACH;                 Case No. 2:21-cv-00640-MCE-DMC
      JONATHON WILLIAMS; MICHAEL
22    SAMUELSON; TRACY MILLER;
      TONA PETERSEN; CAROL BETH                   JOINT STATUS REPORT, STIPULATION
23    THOMPSON; CHRISTA STEVENS,                  AND ORDER

24                 Plaintiffs,

25          v.                                    Judge: Hon. Morrison C. England, Jr.

26    CITY OF CHICO; CITY OF CHICO
      POLICE DEPARTMENT,
27
                   Defendants.
28
                                                   1
                 JOINT STATUS REPORT, STIPULATION AND ORDER (Warren, et al. v. Chico)
     Case 2:21-cv-00640-MCE-DMC Document 118 Filed 09/10/21 Page 2 of 4


 1   WESTERN CENTER ON LAW & POVERTY
     ALEXANDER PRIETO, SBN # 270864
 2   Email: aprieto@wclp.org
     ROBERT D. NEWMAN, SBN # 86534
 3
     Email: rnewman@wclp.org
 4   RICHARD ROTHSCHILD, SBN # 67356
     Email: rrothschild@wclp.org
 5   3701 Wilshire Blvd., Suite 208
     Los Angeles, CA 90010
 6   Telephone: (213) 487-7211
 7   Fax: (213) 487-0242

 8   Attorneys for Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
                  JOINT STATUS REPORT, STIPULATION AND ORDER (Warren, et al. v. Chico)
     Case 2:21-cv-00640-MCE-DMC Document 118 Filed 09/10/21 Page 3 of 4


 1          WHEREAS, on July 2, 2021, the Court referred the parties to Magistrate Judge Kendall J.

 2   Newman for a settlement conference and ordered the parties to file a joint status report not later

 3   than seven (7) days after the conclusion of the settlement conference (ECF No. 103);

 4          WHEREAS, on July 22, 2021, the parties filed their Joint Rule 26(f) Report (ECF No. 113)

 5   that provided in Section VI for proposed dates for future proceedings in this lawsuit, such as the

 6   Non-expert Discovery Cutoff;

 7          WHEREAS, on August 3, 2021, Defendant City of Chico introduced an ordinance

 8   amending the provisions in the City of Chico Municipal Code at issue in this lawsuit, namely titles

 9   9, 12, and 12R, to regulate the act of camping and storing personal property on public property;

10          WHEREAS, on August 30, 2021, the parties held a settlement conference before Magistrate

11   Judge Kendall J. Newman, during which significant progress was made (ECF No. 115), and the

12   parties agreed to hold a further settlement conference on September 10, 2021, at 9:00 AM;

13          WHEREAS, the parties agree this Joint Status Report, Stipulation and Order is intended to

14   satisfy their obligation to provide a joint status report not later than seven (7) days after the

15   conclusion of the August 30, 2021, settlement conference;

16          WHEREAS, the parties agree that it is most efficient to hold off on discovery and other

17   matters in this lawsuit until after the September 10, 2021, settlement conference and to continue

18   the future proceedings listed in Section VI of the parties’ Joint Rule 26(f) Report for two months

19   to devote all their collective resources to the settlement process;

20
21          IT IS THEREFORE STIPULATED, through the parties’ respective undersigned counsel of

22   record, and ordered by this Court as follows:

23      1. The parties shall not conduct discovery until after the September 10, 2021, settlement

24          conference overseen by Magistrate Judge Kendall J. Newman;

25      2. In the event that Defendant City of Chico adopts the ordinance amending titles 9, 12, and

26          12R of the City of Chico Municipal Code, Defendants will not seek to enforce the amended

27          ordinances or file a motion to dissolve the preliminary injunction while the parties continue

28
                                                        3
                  JOINT STATUS REPORT, STIPULATION AND ORDER (Warren, et al. v. Chico)
     Case 2:21-cv-00640-MCE-DMC Document 118 Filed 09/10/21 Page 4 of 4


 1          to participate in settlement negotiations overseen by Magistrate Judge Kendall J. Newman;

 2          and

 3      3. The future proceedings listed in Section VI of the parties’ Joint Rule 26(f) Report (ECF No.

 4          113) are continued to the following dates:

 5

 6      Non-expert Discovery Cut-Off                           August 9, 2022

 7      Expert Disclosures                                     October 10, 2022

 8      Rebuttal Expert Disclosures                            November 9, 2022

 9      Expert Discovery Cutoff                                December 29, 2022
10      Last Day to File Dispositive Motion                    February 7, 2023
11      Last Day to File Opposition to Dispositive Motion      February 28, 2023
12      Last Day to File Reply Re Dispositive Motion           March 14, 2023
13      Motions Hearing Cut-Off                                March 21, 2023
14

15   IT IS SO STIPULATED

16

17   PLAINTIFFS:                                                DEFENDANTS:

18   DATED: September 7, 2021                                   DATED: September 7, 2021

19
     /s/ Cory Turner
20   Legal Services of Northern California                      Alvarez-Glasman & Colvin
     By: Cory Turner                                            By: Vincent C. Ewing
21   Attorney for Plaintiffs                                        Eric G. Salbert
                                                                Attorneys for Defendants
22

23          IT IS SO ORDERED.

24          Dated: September 10, 2021

25

26
27

28
                                                     4
                  JOINT STATUS REPORT, STIPULATION AND ORDER (Warren, et al. v. Chico)
